Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election of claims 1-14 without traverse in the reply filed on June 3, 2022, is acknowledged.  
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on June 30, 2021, and July 8, 2020, have been considered and initialed by the Examiner. 



Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 8 and 13-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 8, the phrase, “the resin layer contains amorphous resin” is indefinite. It is unclear which resin layer is being referred to as, instant claim 1 discloses a stack of a plurality of resin layers.
	In claim 13, the phrase, “a full width at half maximum of fluorescence of each of a blue light intensity, a green light intensity, and a red light intensity is less than or equal to 100nm” is indefinite.  It is unclear what the light intensities are referring to.
	In claim 14, the phrase, “a full width at half maximum of fluorescence of each of a blue light intensity, a green light intensity, and a red light intensity is less than or equal to 100 nm” is indefinite.  It is unclear what the light intensities are referring to.




Claim Rejections - 35 USC § 102 or 35 USC § 103

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3, 9 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Uchida et al. (U.S. 2013/0334557). 
	Uchida discloses a  structure containing a quantum dot fluorescent body, having the molded body of the quantum dot fluorescent body dispersion resin, and a gas barrier layer formed to cover a portion or the entirety of the surface of the molded body of the quantum dot fluorescent body dispersion resin to reduce the permeation of oxygen to the molded body of the quantum dot dispersion resin. Uchida additionally discloses in the structure containing a quantum dot fluorescent body, the gas barrier layer is configured with a layer of an ethylene and vinyl alcohol copolymerization resin or polyvinylidene chloride layer, or it is configured with a layer in which a silica film or an alumina film is formed on at least one surface of a layer of an ethylene and vinyl alcohol copolymerization resin or polyvinylidene chloride (paragraphs 20-21), as in claims 1-2.  In claim 1, the phrase, “resin layers is integrally molded through co-extrusion” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
102/103 rejections have been approved by the courts in the context of product-by-process claims.  See MPEP 2113.
Concerning claim 3, Uchida discloses the gas barrier layer is configured with an ethylene and vinyl alcohol copolymerization resin (claim 6 of Uchida).
Concerning claim 9, Because Uchida discloses a quantum dot structure with similar materials as claimed and preferentially disclosed, the article of Uchida will inherently possess the quantum dot distribution in the resin layers claimed. Because Uchida has a similar structure (quantum dots), the distribution of the materials in the layer(s) are necessarily present. MPEP 2112.01 II.

Claim Rejections – 35 USC § 103(a)

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 8, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida et al. (U.S. 2013/0334557) in view of Omata et al (U.S. 2010/0283037).
	Uchida is taken as above.  Uchida does not disclose amorphous resin.  Omata teaches a multilayer structure with quantum dots which utilize amorphous resins (paragraph 5). Uchida and Omata are combinable because they are related to a similar technical field, which is quantum dot structures. It would have been obvious to one of ordinary skill in the art to have employed the amorphous resin, as taught in Omata, in the structure of Uchida to achieve the predictable result of improving the optical clarity of the article, as in claim 8.
	Concerning claim 12, Uchida does not explicitly disclose the thickness of the resin layers.  However thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 


Claim Objection

10.	Claims 4-7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited quantum dot containing resin sheet or film further including two or more types of quantum dots with different fluorescence wavelengths contained in different resin layers among the plurality of resin layers.  The closest prior art does not teach or suggest the recited quantum dot containing resin sheet or film further including a concentration of quantum dots in the entire resin layers is greater than or equal to 0.05% and less than or equal to 1.5%.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781